DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-3, 6, 9-11, 13-14, 16-17, 19-22, 24, 29 and 32-34 are being treated on the merits.
Claim Objections 
The claims contain a plurality of claim limitations lacking proper antecedent basis. Please refer to MPEP 2173.05(e) for guidance on providing proper antecedent basis for claim limitations. Briefly, to establish proper antecedent basis, the first time a claim limitation is recited it should generally be preceded by either the word "a" or "an" (e.g. "a zone"). Subsequent references to that claim limitation should generally be preceded by either the word "said" or "the" (e.g. "the zone").  Antecedent basis problems in the claims are often drafting oversights that are easily corrected and do not result in rejections under 35 USC 112(b) for indefiniteness (see MPEP 2173.0S(e)). Such instances of antecedent basis problems in claims 1-16 are covered here under the "Claim Objections" heading. However, other instances of antecedent basis problems rise to the level of indefiniteness. A claim is indefinite when it contains words and phrases whose meaning is unclear (see MPEP 2173.0S(e)). Instances of antecedent basis problems in the claims which rise to the level of indefiniteness are covered below under the "35 USC 112" heading and result in rejection of the claims under 35 USC 112(b) (see below).
Claims 1, 2, 6, 10-11, 14 and 19-22 are objected to because of the following informalities:
In claim 1, lines 4-5, "fiber-blending ratio fiber opening degree" appears to read "fiber-blending ratio and fiber opening degree";
In claim 1, line 9, "the width" appears to read "a width";
In claim 2, lines 2-3, "the discharge" appears to read "a discharge";
In claim 6, line 2, "the three-dimensional distribution" appears to read "a three-dimensional distribution";
In claim 10, line 3, "the basis" appears to read "a basis";
In claim 11, line 2, "the detection results" appears to read "detection results";
In claim 14, line 3, "the three-dimensional and/or two-dimensional distribution" appears to read "a three-dimensional and/or two-dimensional distribution";
In claim 19, line 2, "the weight" appears to read "a weight";
In claim 19, line 5, "the fiber conveying speed" appears to read "a fiber conveying speed";
In claim 19, lines 5-6, "the feed characteristic" appears to read "and a feed characteristic";
In claim 20, line 2, "the fiber orientation" appears to read "a fiber orientation";
In claim 21, lines 2-3, "the fiber blending ratio of the fiber components" appears to read "a fiber blending ratio of fiber components";
In claim 22, line 2, "the opening degree of the fibers" appears to read "an opening degree of fibers".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2-3, 9-10, 14, 19-20 and 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 recites the limitation "the web forming device".  Claim 2 depends from claim 1, and claim 1 has set forth "a nonwoven pre-production plant comprising a fiber processing device or a web forming device or both a fiber processing device and a web forming device".  In a scenario when a web forming device is not selected in claim 1, "the web forming device" would lack antecedent basis in claim 2.   For examination purposes, the limitation has been construed to be "a web forming device".
	Claim 3 recites the limitation "the web structure-changing web processing device", which renders the claim indefinite.  First, there is insufficient antecedent basis for this limitation in the claim.  Second, it is unclear what device Applicant refers to due to ungrammatical stacking of words in the claim language.  For examination purposes, the limitation has been construed to be "a web processing device". 
Claim 9 recites the term "especially", which renders the claim indefinite.  It is not clear whether the limitation following "especially" is recited as part of the claimed invention. Therefore the metes and bounds of the claim are unclear and cannot be ascertained, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the examiner has interpreted that the limitation following "especially" is recited as optional in the claim.
Claim 14 recites the limitation "a local property of the nonwoven pre-product or the three-dimensional and/or two-dimensional distribution of a property", which renders the claim indefinite.  It is unclear what Applicant refers to by "local property".  It is noted that the limitation also recites "the three-dimensional and/or two-dimensional distribution of a property" in parallel with "a local property", which appears to indicate that "a local property" is not a three-dimensional or a two-dimensional distribution of a property.  The original disclosure does not provide a standard for ascertaining the scope of "local property"; therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, "a local property" has been construed to be a property in an area of the nonwoven pre-product.
Claim 19 recites the term "especially", which renders the claim indefinite.  It is not clear whether the limitation following "especially" is recited as part of the claimed invention. Therefore the metes and bounds of the claim are unclear and cannot be ascertained, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the examiner has interpreted that the limitation following "especially" is recited as optional in the claim.
	Claim 20 recites the limitation "the web forming device".  Claim 20 depends from claim 1, and claim 1 has set forth "a nonwoven pre-production plant comprising a fiber processing device or a web forming device or both a fiber processing device and a web forming device".  In a scenario when a web forming device is selected in claim 1, "the web forming device" would lack antecedent basis in claim 20.   For examination purposes, the limitation has been construed to be "a web forming device".
Claim 20 recites the limitation "aerodynamic card (airlay)", which renders the claim indefinite.  It is noted that parenthesis "()" which are usually considered as a comment and should not be part of the claim language, therefore making it unclear if anything in parenthesis are part of applicants intended claim scope or additional commentary on the claim.  For examination purposes, the limitation has been construed to be "aerodynamic card".
	Claim 33 recites the limitation "the fiber processing device".  Claim 33 depends from claim 32, and claim 32 has set forth "a nonwoven pre-production plant comprising a fiber processing device or a web forming device or both a fiber processing device and a web forming device".  In a scenario when a fiber processing device is not selected in claim 32, "the fiber processing device" would lack antecedent basis in claim 33.  For examination purposes, the limitation has been construed to be "a fiber processing device".
	Claim 34 recites the limitation "one or more web structure-changing web processing devices", which renders the claim indefinite.  It is unclear what device Applicant refers to due to ungrammatical stacking of words in the claim language.  For examination purposes, the limitation has been construed to be "a web processing device". 
Claim 10 depends from a rejected base claim 9 and is likewise rejected.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3, 6, 11, 14, 16-17, 19-20, 24, 29 and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doring (WO 2011110145 A1).
Regarding claim 1, Doring discloses a monitoring process for a process for producing a nonwoven pre-product (a monitoring process for manufacturing a non-woven web in a production line; paras. 0006, 0019), the monitoring process comprising:
detecting properties of a nonwoven pre-product (basis weight, width of the web and the speed of the web; paras. 0011, 0019), including weight per unit area (mass per unit area; para. 0008), with a detection unit (a measuring system comprising an area measuring system, a speed sensor, and a measuring head; paras. 0008, 0021, 0026) in a detection zone (a zone comprising the measuring system; paras. 0019, 0025);
processing detection results in a data processing unit (in a control system comprising an evaluation device; paras. 0012, 0015, 0026), wherein the nonwoven pre-product in the detection zone is still an unprocessed fiber web (a non-woven web obtained from a carding machine; paras. 0006, 0010) and the properties of the nonwoven pre-product are detected over a width of the nonwoven pre-product across a production direction (para. 0019); and
generating actuation commands for a nonwoven pre-production plant comprising a web forming device (evaluation results are fed to a controller, and the controller generate commands to control a carding machine in a nonwoven pre-production line; paras. 0006, 0010, 0015, 0033).
Regarding claim 2, Doring discloses a monitoring process in accordance with claim 1, and further discloses wherein the detection zone is located directly at or close to a discharge (located at the output of a carding machine; para. 0010) of the nonwoven pre-product from the web forming device comprising a card (carding machine; para. 0010, 0016).
Regarding claim 3, Doring discloses a monitoring process in accordance with claim 1, and further discloses wherein the detection zone is located in the production direction in front of a web forming device comprising a cross lapper (when the fiber processing machine is the carding machine, the detection zone is located before a stacker, i.e., a cross lapper, in the production direction; paras. 0010, 0019).
Regarding claim 6, Doring discloses a monitoring process in accordance with claim 1, and further discloses wherein three-dimensional distribution of properties (homogeneity and density fluctuation; para. 0019) of the nonwoven pre-product is detected along and or across the production direction with a movable sensor (a measuring head movable transversely to the conveying direction of the fiber material; para. 0017).
Regarding claim 11, Doring discloses a monitoring process in accordance with claim 1, and further discloses wherein the detection results are compared with desired properties of the nonwoven pre-product and deviations of the properties are determined (deviations of the measured values are determined and a correction factor is calculated; paras. 0022, 0032).
Regarding claim 14, Doring discloses a monitoring process in accordance with claim 1, and further discloses wherein a three-dimensional and/or two-dimensional distribution of a property across and/or along the production direction, is regulated or controlled (a mass distribution, which can be three-dimensional or two-dimensional distribution, of the web is regulated by a controller; paras. 0006, 0015, 0033).
Regarding claim 16, Doring discloses a monitoring process in accordance with claim 1, and further discloses wherein a process parameter comprising a fiber volume flow or a speed of a conveying device (corresponding to a speed of the rollers of the carding machine; paras. 0015, 0033).
Regarding claim 17, Doring discloses a monitoring process in accordance with claim 1, and further discloses wherein by changing a process parameter, a detected property of the nonwoven pre-product is influenced to compensate deviations of properties (basis weight of the nonwoven web is influenced by changing rotation speed of the rollers of the carding machine; paras. 0015, 0033).
Regarding claim 19, Doring discloses a monitoring process in accordance with claim 1, and further discloses wherein the weight per unit area of the nonwoven pre-product is influenced in a specific manner by setting the fiber conveying speed of the nonwoven pre-production plant (by setting rotation speed of the rollers of the carding machine; paras. 0015, 0033), feed characteristic of a feeder or the inlet of a web forming device (by characteristics of a vibrating chute feeder and deflectors which are positioned before the carding machine in the production line; referencing fig. 2; para. 0024).
Regarding claim 20, Doring discloses a monitoring process in accordance with claim 1. As Doring discloses the non-woven production line comprising a web forming device (a carding machine; para. 0010), a fiber orientation in the nonwoven pre-product is influenced in a specific manner by setting the web forming device, including a card (inherent feature of operating a carding machine).
Regarding claim 24, Doring discloses a monitoring unit for a nonwoven fabrication plant (referencing figs. 1-2; paras. 0006, 0019), the monitoring unit comprising:
a detection unit (a measuring system comprising an area measuring system, a speed sensor, and a measuring head; paras. 0008, 0021, 0026) configured to detect properties of a nonwoven pre-product in a detection zone (a zone comprising the measuring system; paras. 0019, 0025), wherein the detection unit comprises a radioactive radiation sensor (a measuring device based on a radiometric measuring principle and determining the mass per unit area use isotope radiation sources such as promethium, krypton or strontium; paras. 0010, 0018), wherein the detection unit is configured to detect properties of an unprocessed nonwoven pre-product (a non-woven web obtained from a carding machine; paras. 0006, 0010) over a width of the nonwoven pre-product across a production direction (para. 0019); and
a data processing unit (a control system comprising an evaluation device; paras. 0012, 0015, 0026) configured to generate actuation commands for a nonwoven pre-production plant comprising a web forming device (evaluation results are fed to a controller, and the controller generate commands to control a carding machine in a nonwoven pre-production line; paras. 0006, 0015, 0033).
Regarding claim 29, Doring discloses a monitoring unit in accordance with claim 24, and further discloses wherein the one or more sensor of the detection unit is movable along and/or across the production direction over the nonwoven pre-product (a measuring head movable transversely to the conveying direction of the fiber material; para. 0017).
Regarding claim 32, Doring discloses a nonwoven pre-production plant in the context of describing devices of forming a non-woven pre-product (a nonwoven pre-production line; paras. 0006, 0019) comprising
a fiber processing device (a vibration shaft feeder for vibrating fibers and depositing a fiber layer; para. 0019);
a web forming device (carding machine; para. 0010, 0016) cooperating with the fiber processing device for forming a nonwoven pre-product (para. 0019); and
a monitoring unit (referencing figs. 1-2; paras. 0006, 0019) comprising:
a detection unit (a measuring system comprising an area measuring system, a speed sensor, and a measuring head; paras. 0008, 0021, 0026) configured to detect properties of the nonwoven pre-product in a detection zone (a zone comprising the measuring system; paras. 0019, 0025), wherein the detection unit comprises a radioactive radiation sensor (a measuring device based on a radiometric measuring principle and determining the mass per unit area use isotope radiation sources such as promethium, krypton or strontium; paras. 0010, 0018), wherein the detection unit is configured to detect properties of an unprocessed nonwoven pre-product (a non-woven web obtained from a carding machine; paras. 0006, 0010) over a width of the nonwoven pre-product across a production direction (para. 0019); and
a data processing unit (a control system comprising an evaluation device; paras. 0012, 0015, 0026) configured to generate actuation commands for a nonwoven pre-production plant comprising a web forming device (evaluation results are fed to a controller, and the controller generate commands to control a carding machine in a nonwoven pre-production plant; paras. 0006, 0015, 0033).
Regarding claim 33, Doring discloses a nonwoven pre-production plant in accordance with claim 32, and further discloses wherein the web forming device is set by the monitoring unit to regulate, properties of the nonwoven pre-product (a speed of the rollers of the carding machine is regulated by the monitoring unit; paras. 0015, 0033).
Regarding claim 34, Doring discloses a nonwoven pre-production plant according to claim 32 in combination with one or more web processing devices (a stacker, i.e., a cross lapper; paras. 0010, 0019) to form a nonwoven fabrication plant for producing a nonwoven fabric (paras. 0010, 0019), wherein the one or more web processing devices comprises a cross lapper (a stacker, i.e., a cross lapper; paras. 0010, 0019), wherein the detection zone of the monitoring unit is located between a web forming device of the nonwoven pre-production plant and the web processing device (the signals are determined at the output of the carding machine; paras. 0010, 0019).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Doring (WO 2011110145 A1) in view of Demuth (EP 0485881 A1).
Regarding claim 9, Doring discloses a monitoring process in accordance with claim 1.  Doring does not disclose wherein a frequency analysis of the detection results is carried out.  However, Demuth teaches a monitoring process for a process for producing a nonwoven pre-product (para. 0001), wherein a frequency analysis of the detection results is carried out based on detection results (paras. 0012-0013).  Doring and Demuth are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the processing method of detection results as disclosed by Doring, with wherein a frequency analysis of the detection results is carried out as taught by Demuth, in order to provide another suitable analytical method to monitor time-dependent parameters of the nonwoven pre-product for trend-like changes during a non-woven web forming process (Demuth; paras. 0007-0008). 
Regarding claim 10, Doring and Demuth, in combination, disclose a monitoring process in accordance with claim 9.  Doring does not disclose wherein a damage to or a need for maintenance of a component of the nonwoven pre-production plant is determined on the basis of frequency analysis, comprising a comparison of a periodic movement of the component and frequency analysis of the detection results.  However, Demuth teaches wherein a damage to or a need for maintenance of a component of the nonwoven pre-production plant is determined on the basis of frequency analysis (determining a continuous wear of a card clothing or malfunctions of a carding machine; paras. 0007, 0012-0013), comprising a comparison of a periodic movement of the component and frequency analysis of the detection results (paras. 0012-0013).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the monitoring process as disclosed by Doring, with wherein a damage to or a need for maintenance of a component of the nonwoven pre-production plant is determined on the basis of frequency analysis, comprising a comparison of a periodic movement of the component and frequency analysis of the detection results as taught by Demuth, in order to provide an improved method for immediately detecting any maintenance need of a fiber processing machine during a non-woven web forming process (Demuth; para. 0007).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Doring (WO 2011110145 A1) in view of Schlichter (US 2006/0010655 A1).
Regarding claim 21, Doring discloses a monitoring process in accordance with claim 1.  Doring does not explicitly disclose wherein a fiber blending ratio of fiber components in the nonwoven pre-product is set in a specific manner by setting a bale opener, a dispensing device, a fiber opening device or a fiber blending device.  However, Schlichter teaches wherein a fiber blending ratio of fiber components in a nonwoven pre-product is set in a specific manner by setting a dispensing device (fig. 7; paras. 0002, 0008, 0036).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified a non-woven production line as disclosed by Doring, with wherein a fiber blending ratio of fiber components in the nonwoven pre-product is set in a specific manner by setting a dispensing device as taught by Schlichter, in order to provide regulating means for produce a fiber blend of predetermined proportions in a non-woven product forming process.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Doring (WO 2011110145 A1) in view of Leifeld (DE 4038684 A1).
Regarding claim 22, Doring discloses a monitoring process in accordance with claim 1.  Doring does not explicitly disclose wherein an opening degree of the fibers in the nonwoven pre-product is influenced in a specific manner by setting a fiber opening device or the web forming device.  However, Leifeld teaches a fiber processing assembly (para. 0001) comprising a fiber opening device (bale opener 2; fig. 1; paras. 0001, 0013) connected with a web forming device (carding machine 25; fig. 1; para. 0001) in a non-woven pre-production line (fig. 1; paras. 0001, 0013).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified a non-woven pre-production line as disclosed by Doring, to have included a fiber opening device upstream of the web forming device as taught by Leifeld, in order to provide an integrated production line for non-woven products thereby enhancing production efficiency and lowering cost.  By combination of Doring Leifeld, an opening degree of the fibers in the nonwoven pre-product would be influenced in a specific manner by setting a fiber opening device (inherent feature of operating a fiber opening device).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Herrmann (US 2003/0097830 A1) teaches measuring mass and moisture of a fiber material running through a spinning preparation machine using a microwave resonator.  Leifeld (US 5,121,522 A) teaches measuring humidity and temperature of a non-woven production line using different sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732